DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action has been issued in response to Applicant’s Communication of application S/N 16/399,628 filed on March 17, 2021. Claims 1 to 20 are pending with the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 13, 15, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US Publication No.: US 20170228422 A1) hereinafter Zhang.
As to claim 13:
Zhang discloses:
A method, comprising:  
executing, by one or more computer systems in a cluster, a broker that controls serving of queries to storage nodes providing a distributed database in the cluster, wherein the broker is separate from the storage nodes [Paragraph 0020 teaches hybrid scheduler retrieves database data split information directly from the HDFS NameNode, allowing the scheduler to determine the block location of each table portion directly and to assign the best possible MPP data node to read a database data portion in response to a database query. The flexible, hybrid scheduler evenly distributes work on the splits to available MPP data nodes. Paragraph 0026 and FIG. 3 illustrates the overall architecture of the scheduler 350 which resides in a typical MPPDB system. The MPPDB system is optionally collocated within a Hadoop® HDFS cluster. Paragraph 0032 teaches the MPPDB coordinator 310 is operable to compile, optimize, and stream the queries to the processing system nodes 330, 332, 334. Paragraph 0035 teaches as explained below, task map creation occurs at compile time and a query plan and task map may thereafter be distributed to all processing devices in the cluster.
Note: The scheduler 350 as part of MPPDB coordinator 310 residing in a MPPDB system within the Hadoop HDFS cluster interpreted to be the claimed executing by one or more computer systems in a cluster a broker, wherein the MPPDB coordinator and scheduler are interpreted to be the claimed broker, the MPPDB within a Hadoop HDFS cluster that executes the scheduler is interpreted to be the claimed cluster that executes the broker. The MPPDB coordinator and scheduler that is interpreted to be operable to compile, optimize, and stream the queries to the processing system nodes 330, 332, 334  is interpreted to read on the claimed a broker that controls serving of queries to storage nodes providing a distributed database in the cluster. In the context of the cited prior art, the MPPDB coordinator and scheduler are interpreted to be functionally separate from the processing system nodes 330, 332, and 334 based on the MPPDB coordinator and scheduler streaming queries to a separate or different system function (the processing system nodes 330, 332, and 334). The processing system nodes 330, 332, and 334 (data nodes 342, 343, 344) are interpreted to read on the claimed storage ;  
monitoring, by the broker, states reported by the storage nodes to a synchronization service that is separate from the cluster and the broker[Paragraph 0031 teaches a query comes to the MPPDB coordinator identifying a particular database table to be read, the MPPDB coordinator 310 will determine the directory path through the metadata stored by the MPPDB coordinator 310, and pass the information to the scheduler 350. The scheduler will then query HDFS NameNode 315 to determine the location where the table data physically resides (for example, the HDFS directory), as well as all the split information inside the directory. Paragraph 0054 teaches the MPPDB coordinator delays calling the scheduler to do the task map creation, but compiles the query and constructs a query plan. Once the query plan is delivered to the MPPDB data nodes, the MPPDB data nodes signal the scheduler that they are ready to read the data. The scheduler will then start to compute the task map, and enter the task streaming stage. FIG. 3 teaches MPPDB Coordinator 310 and Scheduler 350.
Note: The examiner interprets the claimed synchronization service and broker to be functionally similar in scope wherein the broker and synchronization service are both receiving states reported by the storage nodes. Therefore, the cited MPPDB coordinator and scheduler both receiving a signal indicating a node is ready to read data and enter query/task stream is interpreted to the claimed monitoring, by the broker, states reported by the storage nodes to a synchronization service, wherein the signal is interpreted to be included in the claimed monitoring, the MPPDB coordinator is interpreted to be the claimed broker and the scheduler is interpreted to be the claimed synchronization service. The MPPDB coordinator delaying calling the scheduler until MPPDB data nodes signal scheduler is interpreted to read on the broker monitoring states reported by storage nodes to a synchronization service. The MPPDB Coordinator 310 as the claimed broker, the Scheduler 350 as the claimed synchronization service, and data nodes as the claimed storage nodes are all interpreted to be ; 
when a first storage node in the cluster reports a change from a not ready state to a ready state to the synchronization service, comparing, by the broker, one or more attributes associated with the change on the first storage node with one or more expected values of the one or more attributes, wherein the one or more attributes are different than the not-ready/ready states[Paragraph 0021 teaches the technology determines a total splits number of the database and creates a task instruction file or task map for either the batch mode or for streaming mode, based on the number of splits of the database. Paragraph 0037 teaches once each MPPDB data node receives the task map, each data node will look for its ID in the task map, access its task list, and scan the database data splits assigned to it. Paragraph 0047 and FIG. 6 teaches at 610, a determination is made as to whether a data node is available for this split. At 610, the scheduler will go through each database data split and find all the available host names and IP addresses of the hosting machines, including the replicas. In a Hadoop® system, HDFS generally has three or more replicas of the file scattered around different HDFS data nodes, and some of them may not be available for use. Paragraph 0054 teaches the MPPDB coordinator delays calling the scheduler to do the task map creation, but compiles the query and constructs a query plan. Once the query plan is delivered to the MPPDB data nodes, the MPPDB data nodes signal the scheduler that they are ready to read the data. The scheduler will then start to compute the task map, and enter the task streaming stage.
Note: Delaying the creation of a task map until MPPDB data nodes signal they are ready to read the data is interpreted to be the claimed when a first storage node in the cluster reports a change from ; and 
when the one or more attributes on all of the storage nodes match the one or more expected values, triggering, by the broker, serving of the queries to the storage nodes in the cluster [Paragraph 0037 teaches once each MPPDB data node receives the task map, each data node will look for its ID in the task map, access its task list, and scan the database data splits assigned to it. Paragraph 0047 and FIG. 6 teaches at 610, a determination is made as to whether a data node is available for this split. At 610, the scheduler will go through each database data split and find all the available host names and IP addresses of the hosting machines, including the replicas. In a Hadoop® system, HDFS generally has 
Note: The examiner interprets each MPPDB data node accessing task list based on identifying the data node ID associated with the task list that is identical to the MPPDB data node ID to be the claimed serving the queries to the storage nodes in the cluster based on the one or more attributes on all of the storage nodes match the expected values. The examiner interprets data nodes accessing task lists only when the data node finds a matching data node ID to be the claimed triggering, by the broker, serving of the queries to the storage nodes in the cluster, wherein access to the task list is triggered by the identification of a matching MPPDB data node ID and the data node ID is interpreted to be the claimed attributes that match the expected values. The data node IDs associated with data nodes that are available based on a previous check for availability is interpreted to be the claimed expected values, wherein the claimed expected values are interpreted to be attribute that identifies the claimed storage nodes, therefore the host names and IP addresses that are data node IDs is interpreted to read on the claimed one or more expected values.]

As to claim 15:
Zhang discloses:
The method of claim 13, wherein comparing the one or more attributes of the distributed database on the first storage node with the expected values of the one or more attributes comprises: 
obtaining the one or more attributes from a record of the ready state at the synchronization service [Paragraph 0047 and FIG. 6 teach at 610, a determination is made as to whether a data node is available for this split. At 610, the scheduler will go through each database data split and find all the available host names and IP addresses of the hosting machines, including the replicas. Paragraph 0051 teaches if none of the MPPDB data nodes are local to the split at 612, then the method will choose one 
Note: The examiner interprets the scheduler will go through each database data split and find all the available host names and IP addresses of the hosting machines, including the replicas to be the claimed record of the ready state at the synchronization service, wherein the scheduler as part of the MPPDB coordinator is interpreted to be the claimed synchronization service. The examiner interprets the development of the task map must include reading or obtaining information from the scheduler previously looking for available host names and IP addresses.]

As to claim 16:
Zhang discloses:
The method of claim 15, wherein comparing the one or more attributes of the distributed database on the first storage node with the expected values of the one or more attributes further comprises:  obtaining the expected values from records associated with other storage nodes in the cluster [Paragraph 0047 and FIG. 6 teach at 610, a determination is made as to whether a data node is available for this split. At 610, the scheduler will go through each database data split and find all the available host names and IP addresses of the hosting machines, including the replicas. Paragraph 0051 teaches if none of the MPPDB data nodes are local to the split at 612, then the method will choose one remote MPPDB data node with least tasks assigned and append the split to the task map for that node. The method will iterate through all MPPDB data nodes at 620 to determine which data node has the 
Note: The examiner interprets the scheduler will go through each database data split and find all the available host names and IP addresses of the hosting machines, including the replicas to be the claimed record of the ready state at the synchronization service, wherein the scheduler as part of the MPPDB coordinator is interpreted to be the claimed synchronization service. The examiner interprets the development of the task map must include reading or obtaining information from the scheduler previously looking for available host names and IP addresses. The data node IDs associated with data nodes that are available based on a previous check for availability are interpreted to be the claimed expected values, wherein the claimed expected values are interpreted to be attributes that identifies the claimed storage nodes. Although not explicitly stated, the examiner interprets identification of host names and IP addresses to be IDs or identification information associated with the previously identified available nodes and nodes that signal that they are read to read data]

As to claim 18:
Zhang discloses:
The method of claim 13, wherein the broker controls serving of the queries over one or more event streams in a distributed streaming platform [Paragraph 0032 teaches the MPPDB coordinator 310 is operable to compile, optimize, and stream the queries to the processing system nodes 330, 332, 334. 
Note: The examiner interprets the MPPDB coordinator to be the claimed broker, wherein the MPPDDB coordinator compiling, optimizing, and streaming the queries to the processing systems nodes .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernhard et al. (US Publication No.: US 20090006888 A1) hereinafter Bernhard in view of Shashtari et al. (U.S. Publication No.: US 20020065918 A1) hereinafter Shashtari.
As to claim 1:
Bernhard discloses:
A method, comprising: 
2executing, by storage nodes in a first cluster, instances of a scheduler 3that initiates actions comprising creating a database image, copying the 4database image, and loading the database image [Paragraph 0005 teaches "fixed content" typically refers to any type of digital information that is expected to be retained without change for reference or other purposes. Examples of such fixed content include, among many others, e-mail, documents, diagnostic images, check images, voice recordings, film 
Note: The examiner interprets first cluster or primary that includes nodes that are 2U rack mounted unit with a 2.4 GHz chip, 512MB RAM, and six (6) 200 GB hard drives to be the claimed storage nodes in a first cluster. Schedules on both ends of the replication link (first cluster and second cluster) are interpreted to be the instances of a scheduler, wherein both ends starting and stopping based on their schedules is reasonably interpreted to be a first cluster that starts and stops based on its schedules that has a replication link to a second cluster that starts and stops based on its schedules. The Create copy object that is associated with the registered scheduler event is interpreted to be the claimed action of creating a database image that is initiated by a scheduler, wherein the copy object is interpreted to be a copy of object-based fixed content and its associated metadata stored on nodes in a cluster. The Create copy object, and the copy.startSending function () are interpreted to be the claimed copying the database image, wherein the examiner interprets creating a copy and sending a copy to be included in the action of copying a database image. The copy.startReceiving function() is interpreted to be the 
5issuing, by the instances of the scheduler to a synchronization service that is separate from the first cluster and a second cluster, 6a first action to be performed by a second cluster based on a deployment 7schedule for data in a distributed database [Paragraph 0030 teach an enterprise (or other entity) can implement distributed clusters and provide cluster replication and recovery. Paragraph 0060 teaches a replication manager provides a top level parent of other replication components. Its job is to be a coordinator for the whole replication process as well as repository for configuration and replication state knowledge. Paragraph 0061 teaches the replication manager is responsible for all top level control of the copy process. Paragraph 0060 teaches the replication manager then cycles through the following algorithm: create replication link object; register for scheduler events; create copy object; determine if the link is a namespace master and, if so, call a copy.startSending function( ); otherwise (i.e., if the link is not a namespace master), call a copy.startReceiving function ( ). Paragraph 0061 teaches the replication manager is responsible for all top level control of the copy process. Both ends of the replication link run through the same algorithm. No cross- cluster control communication is required in this process, as both ends just start and stop based on their schedules. Only when a link is paused on one end is a message sent to the replication manager on the other end to pause processing. Paragraph 0063 teaches the replication manager registers with a scheduler to receive notifications for all start, stop and priority change notifications, and it uses this information in its role as coordinator to notify the links that need to change behavior. 

performing, by the storage nodes of the first cluster, a second action received from the synchronization service to manage deployment of data in the distributed database on the first cluster [Paragraph 0003 teaches highly available, reliable, and persistent data storage in a distributed computer 
Note: In the context of the cited art, the examiner interprets copy.startSending function() to be the claimed second action, wherein create copy object is interpreted to be a first action for a primary cluster looking to replicate its data to a secondary cluster and the copy.startSending function() occurs after the create copy object by the primary cluster now that the copy object has been created. Replication manager dispatching “start” functions from cluster schedulers to the appropriate link or end 

Bernhard discloses most of the limitations as set forth in claim 1 but does not appear to expressly disclose upon receiving a confirmation from the synchronization service that the first action has been completed by all storage nodes in the second cluster, and upon completing the second action at a first storage node in the first cluster, issuing a completion of the second action to the synchronization service.
Shastri discloses:
upon receiving a confirmation from the synchronization service that the action has been completed by all storage nodes in the cluster, [Paragraph 0011 teaches the system is characterized in that the client, the base station and the node servers each execute cooperative software, wherein a client requests a job session of the base server, specifying dimensions of the job, and the base server creates a unique job object defining the job, receives the streaming content from the client, governs distribution of the streaming content to the matrix of node servers according to the job object, and notifies the client content provider of progress and completion. Paragraph 0045 teaches as each server S1-Sn receives instruction and content, they are transformed into source servers that continue 
Note: The examiner interprets matrix nodes that distribute data to be the claimed cluster of storage nodes, wherein the nodes becoming source nodes and distributing data is interpreted to be a node that stores and distributes data. Notification from a base server 14 (BS14) to a client that a job is complete by all servers in a matrix is interpreted to be the claimed receiving a confirmation from the synchronization service that the action has been completed by all storage nodes in the cluster, wherein 
and upon completing the action at a first storage node in the first cluster, issuing a completion of the action to the synchronization service [Paragraph 0011 teaches the system is characterized in that the client, the base station and the node servers each execute cooperative software, wherein a client requests a job session of the base server, specifying dimensions of the job, and the base server creates a unique job object defining the job, receives the streaming content from the client, governs distribution of the streaming content to the matrix of node servers according to the job object, and notifies the client content provider of progress and completion. Paragraph 0045 teaches as each server S1-Sn receives instruction and content, they are transformed into source servers that continue distribution. As each server completes a job, which includes distribution to still more servers (if listed), it sends notification thereof back to BS 14. BS 14 will continue to monitor job progress until all of the servers have responded with job-completion command receipt notification and have actually completed all of their job processes.
Note: The examiner interprets BS14 to be to be the claimed synchronization service, the all of the servers responding with job-completion notification to BS14 and actually completing all of their job processes is interpreted to be the claimed completing the action and issuing a completion of the action to the synchronization service. The claimed completion is interpreted to be a notification, alert, notice, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Bernhard, by incorporating notification sent to and from a  base server capable of maintaining a job queue indicating job completion status, as taught by Shashtari (Paragraph 0011, 0050, 0051 and 0045), because both applications are directed to combinations of two or more digital computers coordinating and queuing processes; incorporating notification sent to and from a  base server capable of maintaining a job queue indicating job completion status provides efficient methods for distributing content from a source or sources to an increasing number of participating media-access nodes or servers (see Shashtari Paragraph 0009).

As to claim 7:
Bernhard discloses:
The method of claim 1, wherein the first action comprises creating the database image and the second action comprises copying the database image [Paragraph 0061 teach register for scheduler events; create copy object; determine if the link is a namespace master and, if so, call a copy.startSending function( ); otherwise (i.e., if the link is not a namespace master), call a copy.startReceiving function ( ). Paragraph 0061 teaches both ends of the replication link run through the same algorithm. No cross- cluster control communication is required in this process, as both ends just start and stop based on their schedules. 


As to claim 10:
Bernhard discloses:
The method of claim 1, wherein the deployment schedule comprises at least one of:  a type of action; one or more clusters to which an action is applied [Paragraph 0060 teach register for scheduler events; create copy object; determine if the link is a namespace master and, if so, call a copy.startSending function( ); otherwise (i.e., if the link is not a namespace master), call a copy.startReceiving function ( ). Paragraph 0061 teaches both ends of the replication link run through the same algorithm. No cross- cluster control communication is required in this process, as both ends just start and stop based on their schedules.  No cross- cluster control communication is required in this process, as both ends just start and stop based on their schedules.
Note: The examiner interprets schedules and scheduler events involved in the sending and retrieving copied objects (database images) to be the claimed deployment schedule. The schedules ; 
a start time; or a frequency.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernhard et al. (U.S. Publication No.: US 20090006888 A1) hereinafter Bernhard in view of Shashtari et al. (U.S. Publication No.: US 20020065918 A1) hereinafter Shashtari, and further in view of Piet et al. (U.S. Publication No.: US 20140215481 A1) hereinafter Piet
As to claim 2:
Bernhard and Shashtari disclose all of the limitations as set forth in claim 1 but does not appear to expressly disclose upon restarting the first storage node during the second action, retrieving the second action from the synchronization service; and resuming the second action from a checkpoint on the first storage node.
Piet discloses:
The method of claim 1, further comprising: 
upon restarting the first storage node during the second action, retrieving the second action from the synchronization service [Paragraph 0040 teaches a batch system (130) is used to distribute jobs across a number of clusters (110-1, 110-2). Each cluster (110-1, 110-2) includes a number of nodes ; and 
resuming the second action from a checkpoint on the first storage node [Paragraph 0013 teaches a checkpoint is a technique for inserting fault tolerances into an HPC system that helps tolerate errors, such as node failure, that lead to losing the work of long-running jobs. The checkpoint technique preserves system consistency in case of a node failure. For example, a checkpoint is inserted after a specified interval of time, periodically or after a specified event by writing the HPC system's current state, or data, into memory. Paragraph 0062 teaches when the failed node restarts, the node reads the data stored in the last of the periodic checkpoints, and resumes the executing of the job from the point at which that checkpoint was inserted. Thus, the work done on the job, before the checkpoint, is not reprocessed. Note: The examiner interprets when the nodes restarts from a failure and resumes executing of the job from the point at which that checkpoint was inserted to be the claimed resuming 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Bernhard and Shashtari, by incorporating the utilization of checkpoints when a node restarts, as taught by Piet (Paragraph 0013, 0040, and 0062), because all three applications are directed to combinations of two or more digital computers coordinating and queuing processes; incorporating the utilization of checkpoints when a node restarts improves the progress of jobs in a cluster system (see Piet Paragraph 0061).

As to claim 3:
Bernhard, Shashtari, and Piet disclose all of the limitations as set forth in claim 1 and 2.
Piet also discloses:
The method of claim 2, wherein the checkpoint comprises at least one of: 
a last successful copy; a last successful write; and a last successful snapshot [Paragraph 0013 teaches a checkpoint is a technique for inserting fault tolerances into an HPC system that helps tolerate errors, such as node failure, that lead to losing the work of long-running jobs. The checkpoint technique preserves system consistency in case of a node failure. For example, a checkpoint is inserted after a specified interval of time, periodically or after a specified event by writing the HPC system's current 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Bernhard and Shashtari, by incorporating the utilization of checkpoints when a node restarts, as taught by Piet (Paragraph 0013, 0040, and 0062), because all three applications are directed to combinations of two or more digital computers coordinating and queuing processes; incorporating the utilization of checkpoints when a node restarts improves the progress of jobs in a cluster system (see Piet Paragraph 0061).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernhard et al. (U.S. Publication No.: US 20090006888 A1) hereinafter Bernhard, in view of Shashtari et al. (U.S. Publication No.: US 20020065918 A1) hereinafter Shashtari, and further in view of Johnson (U.S. Publication No.: US 20090031012 A1) hereinafter Johnson.
As to claim 4:
Bernhard and Shashtari disclose all of the limitations as set forth in claim 1 but do not appear to expressly disclose the method of claim 1, further comprising: during initialization of the first storage node in the first cluster, retrieving the database image on the first storage node according to an ordering of actions for retrieving the database image.
Johnson discloses:
The method of claim 1, further comprising: 
during initialization of the first storage node in the first cluster, retrieving the database image on the first storage node according to an ordering of actions for retrieving the database image [Paragraph 0015 teaches node bringup service can configure the netboot server for the cluster to provide a suitable boot image to the newly added cluster node according to the identified switch and port. Finally, the newly added cluster node can be rebooted into the cluster. Paragraph 0018 teaches the node bringup service 200 can include program code enabled to process a packet 190 of one or more MAC addresses and corresponding interfaces for a newly added one of the cluster nodes 110 and to use the packet 190 to locate the newly added one of the cluster nodes 110 in association with a coupled switch 175. Specifically, a node bringup image 150 can be imparted upon the newly added one of the cluster nodes 110 during power on of the newly added one of the cluster nodes 110. 
Note: The examiner interprets newly added node that is powering on to be included in the claimed initialization of the firs storage node, wherein the newly added node is interpreted to be the claimed first storage. The node that is provided with an image is interpreted to be the claimed retrieving the database on the first node according to an ordering of actions for retrieving the database image. The powering on the server and imparting an image on the server is interpreted to be the claimed ordering of action for retrieving the database, wherein the node where the image is imparted upon is interpreted to be the claimed first storage node in the first cluster receiving the image. ]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Bernhard and Shashtari, by incorporating a bringup service that configures a netboot server for the cluster to provide a suitable image to the newly added cluster node, as taught by Johnson (Paragraph 0015 and 0018), because all three applications are directed to combinations of two or more digital computers coordinating and assigning processes; incorporating a bringup service that configures .

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernhard et al. (U.S. Publication No.: US 20090006888 A1) hereinafter Bernhard, in view of Shashtari et al. (U.S. Publication No.: US 20020065918 A1) hereinafter Shashtari in view of Johnson (U.S. Publication No.: US 20090031012 A1) hereinafter Johnson, and further in view of Hoover (U.S. Patent No.: US 9292620 B1) hereinafter Hoover.
As to claim 5:
Bernhard discloses:
The method of claim 4, wherein the ordering of actions comprises:
loading the database image from persistent storage; creating a new database image [Paragraph 0005 teaches "fixed content" typically refers to any type of digital information that is expected to be retained without change for reference or other purposes. Examples of such fixed content include, among many others, e-mail, documents, diagnostic images, check images, voice recordings, film and video, and the like. Paragraph 0006 teaches each node of a cluster typically executes an instance of an application that provides object-based storage of fixed content data and associated metadata. Paragraph 0060 teaches replication manager provides a repository for configuration and replication state knowledge. The replication manager loads a configuration from a repository…, register for scheduler events; create copy object; determine if the link is a namespace master and, if so, call a copy.startSending function( ); otherwise (i.e., if the link is not a namespace master), call a copy.startReceiving function ( ).
Note: In the context the cited prior art, load a configuration from a repository is interpreted to read on the claimed loading the database image from persistent storage and copy object is interpreted 

Bernhard, Shashtari, and Johnson disclose all of the limitations as set forth in claim 1 and 4 but do not appear to expressly disclose loading the data from memory, loading the data from persistent storage, copying the data from another cluster.
Hoover discloses:
loading the data from memory; [Figure 3A and 3B teach first checking local cache for requested data and then checking remote locations for requested data. Column 1 Line 6 teaches cache is memory that temporarily stores frequently accessed data. Column 1 Lines 46-49 teaches rather than directly sending requests to an origin or database server to retrieve data, the peer first examines its local cache for the data. 
Note: Requesting and retrieving data is interpreted to be the claimed loading, wherein the request and subsequent retrieval is for data from local cache. Local cache is interpreted to be the claimed memory. Checking local cache before checking remote location is interpreted to be the claimed ordering of actions.]; 
copying the data from another cluster [Figure 3A and 3B teach first checking local cache for requested data and then checking remote locations for requested data. Column 1 Lines 41-43 teach peers maintain a distributed cache of items that are persistently stored on one or more origin or database servers. Column 1 Lines 46-49 teaches rather than directly sending requests to an origin or 
Note: The examiner interprets database servers 35 to be the claimed another cluster wherein the database servers is interpreted to be a plurality database server nodes that persistently store the requested data. In the context of the cited prior art, requesting data is interpreted to be a read (or copy) operation of data stored in the remote database servers, therefore retrieving data is interpreted to read on and include the claimed copying data and loading data and checking local cache before copying data from remote database servers therefore is interpreted to be included in an order or sequence of actions];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Bernhard, Shashtari, and Johnson, by incorporating checking local cache before checking remote locations to retrieve data, as taught by Hoover (Figure 3A and 3B, Column 1 Line 6, Column 1 Lines 41-43, Column 1 Lines 46-49, Figure 1:35, and Column 2 Lines 33-36), because all four applications are directed to combinations of two or more digital computers coordinating and assigning processes; incorporating checking local cache before checking remote locations to retrieve data decreases access times to data (see Hoover Column 1 Line 21).

(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernhard et al. (U.S. Publication No.: US 20090006888 A1) hereinafter Bernhard, in view of Shashtari et al. (U.S. Publication No.: US 20020065918 A1) hereinafter Shashtari, and further in view of Delange et al. (U.S. Patent No.: US 10649759 B1) hereinafter Delange.
As to claim 6:
Bernhard and Shashtari disclose all of the limitations as set forth in claim 1 but do not appear to expressly disclose the method of claim 4, wherein the initialization of the first storage node is associated with at least one of: addition of the first cluster to a multi-cluster environment for executing the distributed database; and deploying a change in code for the distributed database on the first cluster.
Delange discloses:
The method of claim 4, wherein the initialization of the first storage node is associated with at least one of: addition of the first cluster to a multi-cluster environment for executing the distributed database; or deploying a change in code for the distributed database on the first cluster [Column 3 Lines 36-47 teach updates to existing software and/or new software may be required to implement new features of a service, new services, new components (e.g., hardware and software) of the server computer systems, new physical hardware operated by the computing resource service provider 102, or other component of the computing environment operated by the computing resource service provider. In one example, a new feature of a data storage service provided by the computing resource service provider 102 requires an update to software executed by the server computer systems in the set of racks 112A-112B that implements the data storage service. Column 3 Lines 55-64 teach the deployments 110A-110B include any software deployment, executable script, software package, or other distribution of executable code configured to install and/or update software of a server computer system or other computer systems capable of executing the source code associated with the software. These software deployments 110A-110B (e.g., an update script) may include all of the activities and/or operations that 
Note: In the context of the cited art, the examiner interprets the servers as data stores for software that receive updates as part of an updated script for new features to be the claimed deploying a change in code for the distribution database. The cited prior art defines data stores include distributed database in a cluster which reads on the claimed distributed database base on the first cluster. The claimed code is interpreted to be application software or code and updates to the codes reads on deploying a change in code.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Bernhard and Shashtari, by incorporating a deployment script as part of a deployment susbsystem that updates data stores associated with servers, as taught by Delange (Column 3 Lines 36-47, Column 3 Lines 55-64,  and Column 17 Lines 39-44), because all three applications are directed to combinations of two or more digital computers coordinating processes; incorporating a deployment script as part of a deployment susbsystem that updates data stores associated with servers reduces impact on customers of the computing resource service provider 102 as a result of the server computer systems being updated (see Delange Column 5 Lines 31-33).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernhard et al. (U.S. Publication No.: US 20090006888 A1) hereinafter Bernhard, in view of Shashtari et al. (U.S. Publication No.: US 20020065918 A1) hereinafter Shashtari, and further in view of Rothstein et al. (U.S. Publication No.: US 20070168495 A1) hereinafter Rothstein.

Bernhard and Shashtari disclose all of the limitations as set forth in claim 1 but do not appear to expressly disclose the method of claim 1, wherein the first action comprises copying the database image from the second cluster to a safety cluster and the second action comprises copying a new version of the database image from the first cluster to the second cluster.
Rothstein discloses:
The method of claim 1, wherein the first action comprises copying the database image from the second cluster to a safety cluster and the second action comprises copying a new version of the database image from the first cluster to the second cluster [Figure 10 and Paragraph 0132 teach as soon as the mirror storage catches up with the primary storage (by processing all data from NVRAM on the primary server) the mirror storage is disconnected from the primary storage, and activity on the primary storage resumes. Paragraph 0133 teaches the backup copy is made by running, e.g., twelve parallel disk copy processes from the mirror storage to the backup storage. By assigning each disk on the mirror and backup storage to specific Network Interface Cards (NICs) the bandwidth available for copying to the backup server is maximized. Once the backup is complete, the mirror storage is reconnected and "catches up" by reading all the queued updates from the primary storage. Also see fi
Note: The examiner interprets the mirror storage to be the claimed second cluster and backing up the mirror storage to the backup storage is interpreted to be the claimed first action copying the database image from the second cluster to the safety cluster, wherein the backup storage is interpreted to be the claimed safety cluster. Once the backup is complete, the primary storage reconnecting with the mirror storage to receive updates from the primary storage reads on the claimed second action comprises a new version of the database image from the first cluster to the second cluster.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as .

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernhard et al. (U.S. Publication No.: US 20090006888 A1) hereinafter Bernhard, in view of Shashtari et al. (U.S. Publication No.: US 20020065918 A1) hereinafter Shashtari, and further in view of Tanwer et al. (U.S. Publication No.: US 20200341855 A1) hereinafter Tanwer.
As to claim 9:
Bernhard and Shashtari disclose all of the limitations as set forth in claim 1 but do not appear to expressly disclose the method of claim 1, wherein the first action comprises a rollback of the database image on the second cluster and the second action comprises a rollback of the database image on the first cluster.
Tanwer discloses:
The method of claim 1, wherein the first action comprises a rollback of the database image on the second cluster and the second action comprises a rollback of the database image on the first cluster [Paragraph 0066 teaches for recovery process consists of two parts 1. Finding and restoring or recovering the cluster to the nearest past snapshot before the desired point-in-time. 2 Redoing or 
Note: The examiner interprets the two part process of finding and restoring or recovering the cluster to the nearest past snapshot before the desired point-in-time and redoing or replaying all the transactions from the Transaction Cluster 201 after the snapshot to the selected point-in-time to be the claimed roll back of the database image on the second cluster, wherein the claimed rollback is interpreted to be restoring the cluster to a past point-in-time and the claimed second cluster is interpreted to be any cluster of data nodes. Restoring the Data Cluster is interpreted to read on the claimed first action and the restoring the Metadata cluster is interpreted to read on the claimed second action, wherein, in the context of the cited prior art, restoring the data cluster occurs before the restoring the metadata cluster.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Bernhard and Shashtari, by incorporating restoring a cluster data nodes before another cluster of data nodes, as taught by Tanwer (Paragraph 0066-0068), because all three applications are directed to combinations of two or more digital computers coordinating processes; incorporating restoring a cluster data nodes before another cluster of data nodes provides a solution for high availability, .

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernhard et al. (U.S. Publication No.: US 20090006888 A1) hereinafter Bernhard, in view of Shashtari et al. (U.S. Publication No.: US 20020065918 A1) hereinafter Shashtari, and further in view of Shankar et al. (U.S. Publication No.: US 20170212945 A1) hereinafter Shankar.
As to claim 11:
Bernhard and Shashtari disclose all of the limitations as set forth in claim 1 but do not appear to expressly disclose the method of claim 1, wherein the distributed database comprises a graph database storing a graph, wherein the graph comprises a set of nodes, a set of edges between pairs of nodes in the set of nodes, and a set of predicates.
Shankar discloses:
The method of claim 1, wherein the distributed database comprises a graph database storing a graph, wherein the graph comprises a set of nodes, a set of edges between pairs of nodes in the set of nodes, and a set of predicates [Paragraph 0028 teaches FIG. 2 presents a block diagram illustrating a graph 210 stored in a graph database 200 in system 100 (FIG. 1). Graph 210 may include nodes 212, edges 214 between nodes 212, and predicates 216 (which are primary keys that specify or label edges 214) to represent and store the data with index-free adjacency, i.e., so that each node 212 in graph 210 includes a direct edge to its adjacent nodes without using an index lookup. Paragraph 0062 teaches computer system 600 may be remotely located and connected to the other components over a network. Portions of the present embodiments (e.g., base version, branched versions, processes, etc.) may also be located on different nodes of a distributed system that implements the embodiments. For example, the present embodiments may be implemented using a cloud computing system that uses one or more 
Note: The examiner interprets a distributed system that includes a distributed versions of the graph database reads on the claimed distributed database. FIG.2 drawing of a graph database reads on the claimed graph database storing a graph, wherein the graph comprises a set of nodes, a set of edges between pairs of nodes in the set of nodes, and a set of predicates] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Bernhard and Shashtari, by incorporating distributed system with a graph database comprising nodes, edges, and predicates, as taught by Shankar (FIG.2, Paragraph 0028, and Paragraph 0068), because all three applications are directed to retrieving data in distributed data store environments; incorporating distributed system with a graph database comprising nodes, edges, and predicates improves the availability and the performance or functioning of the applications which reduces user frustration and improves the user experience (see Shankar Paragraph 0031).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernhard et al. (U.S. Publication No.: US 20090006888 A1) hereinafter Bernhard, in view of Shashtari et al. (U.S. Publication No.: US 20020065918 A1) hereinafter Shashtari, in view of Tanwer et al. (U.S. Publication No.: US 20200341855 A1) hereinafter Tanwer, and further in view of Lee et al. (U.S. Publication No.: US 20180336258 A1) hereinafter Lee.
As to claim 12: 
Bernhard and Shashtari disclose all of the limitations as set forth in claim 1 but do not appear to expressly disclose the method of claim 1, wherein the actions further comprise at least one of snapshotting the database image and deleting the database image.

The method of claim 1, wherein the actions further comprise at least one of snapshotting the database image [Paragraph 0044 teaches in the backup subsystem, Snapshotting and Cloning Module 203 (SCM) is responsible for taking a snapshot of the medium and cloning the snapshotted version to a local or remote location for storage.
Note: Cloning the snapshotted version to a local remote location is interpreted to be the claimed snapshotting the database image, wherein the clone is interpreted to be a snapshot of the snapshot and the cloned snapshot is interpreted to be the claimed database image.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Bernhard and Shashtari, by incorporating cloning snapshot of a storage medium, as taught by Tanwer (Paragraph 0066-0068), because all three applications are directed to combinations of two or more digital computers coordinating processes incorporating cloning snapshot of a storage medium provides a solution for high availability, reliability, and fidelity to continuous back with little running overhead and safely and efficiently recover data during a crash (see Tanwer Abstract).
 
Bernhard, Shashtari, and Tanwer disclose all of the limitations as set forth in claim 1 and some of claim 12 but do not appear to expressly disclose deleting the database image.
Lee discloses:
deleting the database image [Paragraph 0012 teaches resuming garbage collection may cause the first database image update version and the second database image update version to be deleted. Paragraph 0030 teaches the identification and deletion of obsolete, unneeded, database versions is called garbage collection.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Bernhard, Shashtari, and Tanwer by incorporating deleting obsolete database images, as taught by Lee (Paragraph 0012 and Paragraph 0030), because all four applications are directed to retrieving data in distributed data store environments; incorporating deleting obsolete database images as part of a backup system removes unnecessary database image update versions (see Lee Paragraph 0011).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Publication No.: US 20170228422 A1) hereinafter Zhang in view of Petropoulos et al. (U.S. Publication No.: US 20180285418 A1) hereinafter Petropoulos.
As to claim 14: 
Zhang discloses:
reports a change to the synchronization service [Paragraph 0054 teaches the MPPDB coordinator delays calling the scheduler to do the task map creation, but compiles the query and constructs a query plan. Once the query plan is delivered to the MPPDB data nodes, the MPPDB data nodes signal the scheduler that they are ready to read the data. The scheduler will then start to compute the task map, and enter the task streaming stage. 
Note: The cited MPPDB coordinator and scheduler both receiving a signal indicating a node is ready to read data and enter query/task stream is interpreted to a synchronization service, wherein the scheduler is interpreted to be the claimed synchronization service. The MPPDB coordinator delaying 

Zhang discloses all of the limitations as set forth in claim 13 but does not appear to expressly disclose the method of claim 13, further comprising:  when a second storage node in the cluster reports a change from the ready state to the not-ready state, discontinuing serving of the queries to the storage nodes in the cluster.
Petropoulos discloses:
The method of claim 13, further comprising:  when a second storage node in the cluster reports a change from the ready state to the not-ready state, discontinuing serving of the queries to the storage nodes in the cluster [Paragraph 0046 teaches failure management 416 may detect when a processing node fails or becomes unavailable (e.g., due to a network partition) by polling processing node(s) 420 to obtain health or performance status information, in one embodiment. Failure management may initiate shutdown or halting of processing at failing processing node(s) 420 and provision replacement processing node(s) 420, in one embodiment.
Note: The examiner interprets detect when a processing node fails or becomes unavailable (e.g., due to a network partition) by polling processing node(s) to obtain health or performance status information to include the claimed a second storage node in the cluster reports a change from the ready state to the not-ready state and initiating a shutdown or halting of processing at failing processing node(s) and provision replacement processing node(s) to be claimed discontinuing serving of the queries to the storage nodes in the cluster. The detected failing storage nodes is interpreted to include the second storage node and the storage nodes in the cluster. Halting and provisioning replacement processing nodes is interpreted to reasonably include discontinuing serving of the queries to failing nodes.]
.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Publication No.: US 20170228422 A1) hereinafter Zhang in view of Petropoulos et al. (U.S. Publication No.: US 20180032434 A1) hereinafter Patel.
As to claim 17:
Zhang discloses all of the limitations as set forth in claim 13 but does not appear to expressly disclose the method of claim 13, wherein the one or more attributes comprise at least one of: a database image name; and a schema version.
Patel discloses:
The method of claim 13, wherein the one or more attributes comprise at least one of: a schema version [Paragraph 0025 teaches the master data store 130 may be any database storage system that receives and stores, or “publishes,” the master data, as well as the schema and/or other metadata associated with the master data, received from the synchronization platform 110.Paragraph 0076 teaches the method further comprises retrieving a current version of the schema of the master data from the master data store, and comparing the accessed schema of the master data to the current 
Note: The examiner interprets the current version that is retrieved from a master data store as part of synchronization platform to be the claimed one or attributes comprise a schema version. The examiner interprets the claimed one or more attributes comprises but is not limited to any retrievable value describing a schema, therefore the cited version of the schema teaches the claimed schema version attribute.] a database image name; or
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Zhang, by incorporating a master data store as part of synchronization platform that stores retrievable schema versions, as taught by Patel (Paragraph 0025 and Paragraph 0076), because both applications are directed to retrieving data in distributed data store environments; incorporating a master data store as part of synchronization platform that stores retrievable schema versions increases usability of data stored in a master data store (see Patel Paragraph 0027).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernhard et al. (U.S. Publication No.: US 20090006888 A1) hereinafter Bernhard, in view of Zhang et al. (US Publication No.: US 20170228422 A1) hereinafter Zhang.
As to claim 19:
Bernhard discloses:
A non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method, the method comprising: 
executing a synchronization service that coordinates actions for managing code and data among clusters in a multi-cluster environment and that is separate from the clusters, wherein the actions comprise creating a database image in a distributed database, copying the database image, and loading the database image [Paragraph 0030 teach an enterprise (or other entity) can implement distributed clusters and provide cluster replication and recovery. Paragraph 0060 teaches a replication manager provides a top level parent of other replication components. Its job is to be a coordinator for the whole replication process as well as repository for configuration and replication state knowledge. Paragraph 0061 teaches the replication manager is responsible for all top level control of the copy process. Paragraph 0060 teaches the replication manager then cycles through the following algorithm: create replication link object; register for scheduler events; create copy object; determine if the link is a namespace master and, if so, call a copy.startSending function( ); otherwise (i.e., if the link is not a namespace master), call a copy.startReceiving function ( ). Paragraph 0061 teaches the replication manager is responsible for all top level control of the copy process. Both ends of the replication link run through the same algorithm. No cross- cluster control communication is required in this process, as both ends just start and stop based on their schedules. Only when a link is paused on one end is a message sent to the replication manager on the other end to pause processing. Paragraph 0063 teaches the replication manager registers with a scheduler to receive notifications for all start, stop and priority change notifications, and it uses this information in its role as coordinator to notify the links that need to change behavior. 
Note: The examiner interprets the replication manager that has the responsibility of top level control of the copy process reads on the claimed synchronization service, wherein the examiner interprets the claimed synchronization service stores a single copy of each action and/or maintains a queue of distinct actions to perform including ordering and maintaining actions, ordering of actions in action list to enforce sequential consistency in the execution of the actions by the corresponding  
upon receiving one or more issuances of a first action from schedulers of actions in the clusters, storing a single instance of the first action in an action list provided by the synchronization service [Paragraph 0060 teaches a replication manager provides a repository for configuration and replication state knowledge. The replication manager then cycles through the following algorithm: create replication link object; register for scheduler events; create copy object; determine if the link is a namespace master and, if so, call a copy.startSending function(); otherwise (i.e., if the link is not a namespace master), call a copy.startReceiving function (). Paragraph 0061 teaches both ends of the replication link run through the same algorithm. No cross- cluster control communication is required in this process, as both ends just start and stop based on their schedules. 
Note: The examiner interprets create copy object and copy.startReceiving to be reasonably interpreted as a first action from schedulers therefore teaching the claimed receiving one or more issuances of a first action from schedulers of actions in the clusters. Create copy object and copy.startReceiving are interpreted to be the claimed one or more issuances of a first action from ; upon receiving one or more subsequent issuances of a second action from the schedulers, storing a single instance of the second action after the single instance of the first action in the action list [Paragraph 0060 teaches the replication manager then cycles through the following algorithm: create replication link object; register for scheduler events; create copy object; determine if the link is a namespace master and, if so, call a copy.startSending function( ); otherwise (i.e., if the link is not a namespace master), call a copy.startReceiving function ( ). Paragraph 0061 teaches both ends of the replication link run through the same algorithm. No cross-cluster control communication is required in this process, as both ends just start and stop based on their schedules. 
Note: The examiner interprets create copy object to be a first action and call a copy.startSending to function() and/or a copy.startReceiving function ( ) to be the claimed second action, therefore teaching the claimed subsequent issuances of a second action from the schedulers. The startSending function startReceiving function are unique second actions therefore teaching the claimed storing a single instance of the second action after the single instance of the first action in the action list, wherein startSending is the second action from the source cluster and the startReceiving is reasonably interpreted to be an alternate second action once copy object has been created as part of the create copy object first action. Although not explicitly stated, the replication manager is reasonably interpreted and

Bernhard discloses most of the limitations as set forth in claim 19 but does not appear to expressly disclose upon receiving a change in state for a storage node in a cluster within the multi-cluster environment, providing the change in state to one or more brokers that control traffic to the storage node within the cluster.
Zhang discloses:
upon receiving a change in state for a storage node in a cluster within the multi-cluster environment, providing the change in state to one or more brokers that are separate from the synchronization service, that reside within the cluster, and that control traffic to the storage node within the cluster [Paragraph 0001 teaches distributed processing and storage systems provide redundancy and increased computing power using commodity processing hardware. Such a framework allows for the distributed processing of large data sets across clusters of computers using simple programming models. Paragraph 0026 teaches the MPPDB system is optionally collocated within a Hadoop® HDFS cluster. FIG. 3 illustrates the overall architecture of the scheduler 350 which resides in a typical MPPDB system. The MPPDB system is optionally collocated within a Hadoop® HDFS cluster. Paragraph 0054 teaches the MPPDB coordinator delays calling the scheduler to do the task map creation, but compiles the query and constructs a query plan. Once the query plan is delivered to the 
Note: The examiner interprets the claimed synchronization service and broker to be functionally similar in scope wherein the broker and synchronization service are receiving states reported by the storage nodes. Therefore, the cited MPPDB coordinator and scheduler receiving a signal indicating a node is ready to read data and enter query/task stream is interpreted to the claimed upon receiving a change in state for a storage node in a cluster within the multi-cluster environment, wherein the MPPDB coordinator and scheduler are interpreted to be the claimed synchronization service and broker, the MPPDB coordinator is interpreted to be responsible for sending ready state to the scheduler, wherein the scheduler is interpreted to read on the claimed broker. The scheduler is also interpreted to creates task maps and transmit task maps to data nodes which is interpreted to read on the claimed control traffic to the storage node within the cluster. The MPPDB Coordinator 310 as the broker, the Scheduler 350, and data nodes are all interpreted to be separated by functionality as shown in FIG. 3. Furthermore, MPPDB coordinator passing information to the scheduler to determine the location where the table data resides must include the claimed separation wherein the examiner reasonably interprets passing data from the MPPDB coordinator to the Scheduler query a NameNode is a clear indication of separate functions and is in line with the FIG. 3 indicating MPPDB Coordinator and the Scheduler being separate elements (310 and 350). The MPPDB Coordinator (one or more brokers) as Node 0 in a cluster in the cited plurality of clusters is interpreted to read on the claimed broker that resides in the cluster, wherein Node0 is interpreted to be collocated with Node1-NodeN as shown in FIG. 3.; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Bernhard, by incorporating a database coordinator and scheduler to listen or monitor ready state signals from data nodes, as taught by Zhang (Paragraph 0001 and Paragraph 0054), because both 

Paragraph 0031 teaches a query comes to the MPPDB coordinator identifying a particular database table to be read, the MPPDB coordinator 310 will determine the directory path through the metadata stored by the MPPDB coordinator 310, and pass the information to the scheduler 350. The scheduler will then query HDFS NameNode 315 to determine the location where the table data physically resides (for example, the HDFS directory), as well as all the split information inside the directory. Paragraph 0054 teaches the MPPDB coordinator delays calling the scheduler to do the task map creation, but compiles the query and constructs a query plan. Once the query plan is delivered to the MPPDB data nodes, the MPPDB data nodes signal the scheduler that they are ready to read the data. The scheduler will then start to compute the task map, and enter the task streaming stage. FIG. 3 teaches MPPDB Coordinator 310 and Scheduler 350.
Note: The examiner interprets the claimed synchronization service and broker to be functionally similar in scope wherein the broker and synchronization service are both receiving states reported by the storage nodes. Therefore, the cited MPPDB coordinator and scheduler both receiving a signal indicating a node is ready to read data and enter query/task stream is interpreted to the claimed monitoring, by the broker, states reported by the storage nodes to a synchronization service, wherein the signal is interpreted to be included in the claimed monitoring, the MPPDB coordinator is interpreted to be the claimed broker and the scheduler is interpreted to be the claimed synchronization service. The MPPDB coordinator delaying calling the scheduler until MPPDB data nodes signal scheduler is interpreted to read on the broker monitoring states reported by storage nodes to a synchronization .

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernhard et al. (U.S. Publication No.: US 20090006888 A1) hereinafter Bernhard, in view of Zhang et al. (US Publication No.: US 20170228422 A1) hereinafter Zhang, in view of Mishra et al. (U.S. Publication No.: US 20090019535 A1) hereinafter Mishra, and further in view of Huang et al. (U.S. Patent No.: US 9922086 B1) hereinafter Huang.
As to claim 20:
Bernhard and Zhang discloses all of the limitations as set forth in claim 19 but does not appear to expressly disclose the non-transitory computer-readable storage medium of claim 19, wherein the method further comprises: managing one or more locks related to the actions using a lock list provided by the synchronization service.
Mishra discloses:
The non-transitory computer-readable storage medium of claim 19, wherein the method further comprises: 
managing one or more locks related to the actions using a lock list provided by the synchronization service [Paragraph 0018 teaches storing in the central processing system a list of locks, 
Note: The examiner interprets the a list of locks that identify a resource and at least one action that may not be performed up on the resource without authorization to be the claimed lock list provided by the synchronization service, wherein the central processing system is interpreted to be the claimed synchronization service and the list of locks is interpreted to be the claimed lock list. In the context of the cited prior art, the list of locks is used to ensure at least one action is not performed authorization, therefore list of locks reads on managing one more locks related to the actions.]; and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Bernhard and Zhang, by incorporating a list of locks that identify a resource and at least one action that may not be performed up on the resource without authorization, as taught by Mishra (Paragraph 0018), because both applications are directed to image processing; incorporating a list of locks that identify a resource and at least one action that may not be performed up on the resource without authorization prevents accidental change of an IT resource without having to confirm and authenticate that change to ensure availability of assets in the system (see Patel Paragraph 0117). 

Bernhard, Zhang, and Mishra disclose all of the limitations as set forth in claim 19 and some of claim 20 but do not appear to expressly disclose providing, on the synchronization service, an image list comprising available database images in the distributed database and locations of the available database images.
Huang discloses:
providing, on the synchronization service, an image list comprising available database images in the distributed database and locations of the available database images in the multi-cluster environment [Column 8 Lines 27-31 teach the use of a hash table, linked list or other structure allowing for the snapshot to be located based on the primary key, or on one or more values combined to form a secondary key. These structures may also be maintained in memory 406. Column 14 Lines 60-65 teach the various computing nodes depicted in FIG. 9 may be configured to host web services, database management systems, business objects, monitoring and diagnostic facilities and so forth. A computing node may refer to various types of computing resources, such as personal computers, servers, clustered computing devices and so forth. 
Note: The examiner interprets snapshots to be the claimed database image, the snapshots located based on the primary key in a linked list, hash table or other structure is interpreted to be the claimed location of the database images in an image list, and snapshots associated with clustered computing devices to reasonably be included in the claimed database images in the multi-cluster environment.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Bernhard, Zhang, and Mishra, by incorporating a hash table, linked list or other structure allowing for the snapshot to be located based on the primary key, as taught by Mishra (Column 8 Lines 27-31 and Column 14 Lines 60-65), because all three applications are directed to synchronous replication; incorporating a master data store as part of synchronization platform that stores retrievable schema versions increases usability of data stored in a master data store (see Patel Paragraph 0027).

Response to Arguments
The following is in response to Applicant’s arguments filed on March 17, 2021:
In response to Applicant’s arguments filed on March 17, 2021 on page 10-12 of the Remarks, regarding the following:
“Zhang's scheduler is part of Zhang's MPPDB coordinator (see FIG. 3). Therefore, Zhang's MPPDB coordinator is not separate from Zhang's scheduler, as Claim 13 would require.”

Examiner respectfully presents the following response to Applicant’s amendments and remarks:
Applicant’s arguments have been fully considered but they are not persuasive. The examiner respectfully disagrees with the applicant’s arguments regarding claims 13 newly amended limitations directed to "…monitoring, by the broker, states reported by the storage nodes to a synchronization service that is separate from the cluster and the broker". Zhang’s disclosure of a system and method of responding to a database query sufficiently discloses the current claim language (see Zhang Paragraph 0031, 0054, and FIG. 3). A query comes to the MPPDB coordinator identifying a particular database table to be read, the MPPDB coordinator 310 will determine the directory path through the metadata stored by the MPPDB coordinator 310, and pass the information to the scheduler 350. The scheduler will then query HDFS NameNode 315 to determine the location where the table data physically resides (for example, the HDFS directory), as well as all the split information inside the directory (see Paragraph 0031). Paragraph 0054 teaches the MPPDB coordinator delays calling the scheduler to do the task map creation, but compiles the query and constructs a query plan. Once the query plan is delivered to the MPPDB data nodes, the MPPDB data nodes signal the scheduler that they are ready to read the data. The scheduler will then start to compute the task map, and enter the task streaming stage (Paragraph 0054). MPPDB Coordinator 310 and Scheduler 350 (see FIG. 3). The claimed synchronization service and broker are interpreted to be functionally similar in scope wherein the broker and synchronization service are both receiving states reported by the storage nodes. Therefore, the cited MPPDB coordinator and scheduler both receiving a signal indicating a node is ready to read data and enter query/task stream is interpreted to the claimed monitoring, by the broker, states reported by the storage nodes to a synchronization service, wherein the signal is interpreted to be included in the 


In response to Applicant’s arguments filed on March 17, 2021 on page 10-12 of the Remarks, regarding the following:
“…paragraph 37 is about what data nodes (i.e., the alleged storage nodes) do, not what the broker does. Furthermore, paragraph 37 fails to teach or suggest matching attribute values on storage nodes to expected values.”

Examiner respectfully presents the following response to Applicant’s amendments and remarks:
Applicant’s arguments have been fully considered but they are not persuasive. The examiner respectfully disagrees with the applicant’s arguments regarding claims 13 newly amended limitations directed to "…when a first storage node in the cluster reports a change from a not ready state to a ready state to the synchronization service, comparing, by the broker, one or more attributes associated with the change on the first storage node with one or more expected values of the one or more attributes, wherein the one or more attributes are different than the not-ready/ready states". Zhang’s disclosure of a system and method of responding to a database query sufficiently discloses the current claim language (see Zhang Paragraph 0021, 0037, 0047, 0054, and FIG. 6). The technology determines a total splits number of the database and creates a task instruction file or task map for either the batch mode or for streaming mode, based on the number of splits of the database (see Paragraph 0021). Once each MPPDB data node receives the task map, each data node will look for its ID in the task map, access its task list, and scan the database data splits assigned to it (see Paragraph 0037). At 610, a determination is made as to whether a data node is available for this split. At 610, the scheduler will go through each database data split and find all the available host names and IP addresses of the hosting machines, including the replicas. In a Hadoop® system, HDFS generally has three or more replicas of the file scattered around different HDFS data nodes, and some of them may not be available for use (see Paragraph 0047 and FIG. 6). The MPPDB coordinator delays calling the scheduler to do the task map creation, but compiles the query and constructs a query plan. Once the query plan is delivered to the MPPDB data nodes, the MPPDB data nodes signal the scheduler that they are ready to read the data. The scheduler will then start to compute the task map, and enter the task streaming stage (see Paragraph 0054). Delaying the creation of a task map until MPPDB data nodes signal they are ready to read the data is interpreted to be the claimed when a first storage node in the cluster reports a change from a not ready state to a ready state to the synchronization service, comparing, by the broker, one or more attributes. The MPPDB coordinator calling the scheduler to create a task map is interpreted to be the claimed broker comparing one or more attributes associated with the change on the first storage node with expected values of the one or more attributes, wherein the examiner interprets MPPDB coordinator creates the task map by calling the scheduler is interpreted to include the claimed comparing one or more attributes, wherein the MPPDB coordinator is interpreted to be the broker and 

In response to Applicant’s arguments filed on March 17, 2021 on page 10-12 of the Remarks, regarding the following:
“…the most pertinent portion of paragraph 47 merely states that a determination is made as to whether a data node is available. Paragraph 47 also states that if some data nodes are unavailable, then those data nodes are not counted; yet the process continues even if some data nodes are unavailable. This contradicts Claim 13 when it states that when attributes on all of the storage nodes match expected 
Examiner respectfully presents the following response to Applicant’s amendments and remarks:
Applicant’s arguments have been fully considered but they are not persuasive. The examiner respectfully disagrees with the applicant’s arguments regarding claim 13’s new amended limitation "when the one or more attributes on all of the storage nodes match the one or more expected values, triggering, by the broker, serving of the queries to the storage nodes in the cluster". Zhang’s disclosure of a system and method of responding to a database query sufficiently discloses the current claim language (see Zhang Paragraph 0032, 0037, 0047, and FIG. 6).  Each partial task map will include for example, a sub-set of all read tasks (a partial read tasks amount) needed to respond to the query (see Paragraph 0032). Once each MPPDB data node receives the task map, each data node will look for its ID in the task map, access its task list, and scan the database data splits assigned to it (Paragraph 0037). At 610, a determination is made as to whether a data node is available for this split. At 610, the scheduler will go through each database data split and find all the available host names and IP addresses of the hosting machines, including the replicas. In a Hadoop® system, HDFS generally has three or more replicas of the file scattered around different HDFS data nodes, and some of them may not be available for use (see Paragraph 0047 and FIG. 6). The examiner maintains that each MPPDB data node accessing task list based on identifying the data node ID associated with the task list that is identical to the MPPDB data node ID is interpreted to be the claimed serving the queries to the storage nodes in the cluster based on the one or more attributes on all of the storage nodes match the expected values. Data nodes accessing task lists only when the data node finds a matching data node ID is interpreted to be the claimed triggering, by the broker, serving of the queries to the storage nodes in the cluster, wherein access to the task list is triggered by the identification of a matching MPPDB data node ID and the data node ID is interpreted to be the claimed attributes that match the expected values. The data node IDs 

In response to Applicant’s arguments filed on March 17, 2021 in page 14 of the Remarks, regarding the following:
“…by separating the trigger (the bolded portion) from the action (the italicized portion) and using different references for each, the Office Action is dissecting the claims, which is prohibited. MPEP 2103 states, "Examiners may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981)." By separating the trigger in a limitation from the action in the limitation, the limitation is being dissected and the two portions are being evaluated in isolation from each other. Indeed, neither reference teaches nor suggests the recited action in response to the recited trigger."

Examiner respectfully presents the following response to Applicant’s amendments and remarks:
upon receiving a confirmation from the synchronization service that the action has been completed by all storage nodes in the cluster, performing, by the storage nodes of the first cluster, a second action received from the synchronization service to manage deployment of data in the distributed database on the first cluster ". Berhard’s disclosure of a method or process for a cluster recovery process is implemented across a set of distributed archives, where each individual archive is a storage cluster of preferably symmetric nodes and Shastari’s disclosure of a system for efficient streaming of media content from a client content provider to individual Internet destinations has an Internet-connected base server for job initialization and tracking combined sufficiently discloses the current claim language (see Shastari Paragraph 0011, 0045, 0050, 0051, 0054, 0074 and 0075 and also see Bernhard 0003, 0030, 0060, 0061, and 0063). The system is characterized in that the client, the base station and the node servers each execute cooperative software, wherein a client requests a job session of the base server, specifying dimensions of the job, and the base server creates a unique job object defining the job, receives the streaming content from the client, governs distribution of the streaming content to the matrix of node servers according to the job object, and notifies the client content provider of progress and completion (Shastari Paragraph 0011). As each server S1-Sn receives instruction and content, they are transformed into source servers that continue distribution. As each server completes a job, which includes distribution to still more servers (if listed), it sends notification thereof back to BS 14. BS 14 will continue to monitor job progress until all of the servers have responded with job-completion command receipt notification and have actually completed all of their job processes. At close, each server will respond back to BS 14 that a particular job is completely executed (see Shastari Paragraph 0045). BS 14 then idles in session waiting to receive commands from client 15. Such commands may originate at client 15 if it is a manned station, or may come from a remote user connected to client 15 if it is an unmanned server 
 Highly available, reliable, and persistent data storage in a distributed computer network (see Paragraph 0003). An enterprise (or other entity) can implement distributed clusters and provide cluster replication and recovery (see Paragraph 0030). A replication manager provides a top level parent of other replication components. Its job is to be a coordinator for the whole replication process as well as repository for configuration and replication state knowledge. The replication manager then cycles through the following algorithm: create replication link object; register for scheduler events; create copy object; determine if the link is a namespace master and, if so, call a copy.startSending function( ); otherwise (i.e., if the link is not a namespace master), call a copy.startReceiving function ( ) (see Paragraph 0060). The replication manager is responsible for all top level control of the copy process …both ends of the replication link run through the same algorithm. No cross- cluster control communication is required in this process, as both ends just start and stop based on their schedules. (see Paragraph 0061). The replication manager registers with a scheduler to receive notifications for all start, stop and priority change notifications, and it uses this information in its role as coordinator to notify the links that need to change behavior. When the scheduler starts/stops tasks the replication manager coordinates the replication worker threads associated with this link. This includes a change log collection component for each link. Once the links are scheduled, the replication manager just handles "start" events arriving from the scheduler and dispatches the appropriate link. As noted above, when the link receives a start message is creates a copy object and calls startSending or startReceiving on the copy object depending on the state of the namespace (authoritative or backup) (see Paragraph 0063). In the context of the cited art, the examiner interprets copy.startSending function() to be the claimed 
The above citations directed to the Bernhard prior art are interpreted to must include responses to triggers, therefore, the trigger, as argued by the Applicant, must also be included in the above citations with regard to coordinating actions directed to creating a copy of an object and sending/receiving the created copy object. The Shastari prior art expressly discloses the claimed trigger (notification) with a response allowing for an obvious to combine rejection to be maintained. Further clarification through the amendments to the claim language may aid in differentiating from the current prior art citation.

In response to Applicant’s arguments filed on March 17, 2021 on page 15 of the Remarks, regarding the following:
“…The Office Action cites paragraphs 60 and 61 of Benhard for allegedly disclosing the italicized limitations of Claim 19. However, those cited paragraphs fail to teach or suggest that Bernhard's 

Examiner respectfully presents the following response to Applicant’s amendments and remarks:
Applicant’s arguments have been fully considered but they are not persuasive. The examiner respectfully disagrees with the applicant’s arguments regarding claim 19’s recitation of "upon receiving one or more issuances of a first action from schedulers of actions in the clusters, storing a single instance of the first action in an action list provided by the synchronization service and upon receiving one or more subsequent issuances of a second action from the schedulers, storing a single instance of the second action after the single instance of the first action in the action list". Berhard’s disclosure of a method or process for a cluster recovery process is implemented across a set of distributed archives, where each individual archive is a storage cluster of preferably symmetric nodes sufficiently discloses the current claim language (see Bernhard Paragraph 0060, 0061, 0067, and 0068). A replication manager provides a repository for configuration and replication state knowledge. The replication manager then cycles through the following algorithm: create replication link object; register for scheduler events; create copy object; determine if the link is a namespace master and, if so, call a copy.startSending function(); otherwise (i.e., if the link is not a namespace master), call a copy.startReceiving function () (see Paragraph 0060). Both ends of the replication link run through the same algorithm. No cross- cluster control communication is required in this process, as both ends just start and stop based on their 

In response to Applicant’s arguments filed on March 17, 2021 on page 16 of the Remarks, regarding the following:
“…the Office Action equates Zhang's MPPDB Coordinator 310 and Scheduler 350 with, respectively, the recited synchronization service and the recited one or more brokers. However, according to Zhang, Scheduler 350 (the alleged one or more brokers) is within MPPDB Coordinator 310 (the alleged synchronization service). In contrast, the recited one or more brokers reside are separate from the synchronization service. Based on the foregoing, Bernhard and Zhang fail to teach or suggest (both individually and in combination) all the features of Claim 19."


Applicant’s arguments have been fully considered but they are not persuasive. The examiner respectfully disagrees with the applicant’s arguments regarding claim 19’s recitation of "…one or more brokers that are separate from the synchronization service ". Zhang’s disclosure of a system and method of responding to a database query sufficiently discloses the current claim language (see Zhang Paragraph 0031, 0054, and FIG. 3). A query comes to the MPPDB coordinator identifying a particular database table to be read, the MPPDB coordinator 310 will determine the directory path through the metadata stored by the MPPDB coordinator 310, and pass the information to the scheduler 350. The scheduler will then query HDFS NameNode 315 to determine the location where the table data physically resides (for example, the HDFS directory), as well as all the split information inside the directory (see Paragraph 0031). Paragraph 0054 teaches the MPPDB coordinator delays calling the scheduler to do the task map creation, but compiles the query and constructs a query plan. Once the query plan is delivered to the MPPDB data nodes, the MPPDB data nodes signal the scheduler that they are ready to read the data. The scheduler will then start to compute the task map, and enter the task streaming stage (Paragraph 0054). MPPDB Coordinator 310 and Scheduler 350 (see FIG. 3). The claimed synchronization service and broker are interpreted to be functionally similar in scope wherein the broker and synchronization service are both receiving states reported by the storage nodes. Therefore, the cited MPPDB coordinator and scheduler both receiving a signal indicating a node is ready to read data and enter query/task stream is interpreted to the claimed monitoring, by the broker, states reported by the storage nodes to a synchronization service, wherein the signal is interpreted to be included in the claimed monitoring, the MPPDB coordinator is interpreted to be the claimed broker and the scheduler is interpreted to be the claimed synchronization service. The MPPDB coordinator delaying calling the scheduler until MPPDB data nodes signal scheduler is interpreted to read on the broker monitoring states reported by storage nodes to a synchronization service. The MPPDB Coordinator 310 

In response to Applicant’s arguments filed on March 17, 2021, regarding the following:
“…paragraph 25 merely states that master data and a schema are indexed, paragraph 76 states that an accessed schema is compared to a current version of the schema, and paragraph 81 mentions nothing about schemas. There is nothing in Patel about ready/not-ready states and brokers. Therefore, it does not make sense to combine Patel with Zhang to disclose that a broker compares (1) a schema version of a change (reported by a storage node to a synchronization service) from a not-ready state to a ready state to (2) an expected value for the schema version."

Examiner respectfully presents the following response to Applicant’s amendments and remarks:
Applicant’s arguments have been fully considered but they are not persuasive. The examiner respectfully disagrees with the applicant’s arguments regarding claim 17 newly amended recitation of "wherein the one or more attributes comprise at least one of: a schema version ". Patel’s disclosure of an example master data synchronization system sufficiently discloses the current claim language (see Puri Paragraph 0025, 0076, and 0081). The master data store 130 may be any database storage system that receives and stores, or “publishes,” the master data, as well as the schema and/or other metadata associated with the master data, received from the synchronization platform 110 (see Paragraph 0025). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL ELIAS whose telephone number is (571)272-9762.  The examiner can normally be reached on Monday - Friday (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.E./Examiner, Art Unit 2169                                                                                                                                                                                         /USMAAN SAEED/
Supervisory Patent Examiner, Art Unit 2169